            Case 1:20-cv-01609-AJN Document 35
                                            36 Filed 02/11/21
                                                     02/12/21 Page 1 of 1



                                                                                Ariel Reinitz
                                                                                Partner
                                                                                FisherBroyles, LLP
                                                                                445 Park Avenue
                                                                                Ninth Floor
                                                                                New York, NY 10022

                                                                                Ariel.Reinitz@fisherbroyles.com
                                                                                Direct: 646.494.6909



February 11, 2021
                                           MEMORANDUM ENDORSEMENT
VIA ECF
Honorable Gabriel W. Gorenstein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

          Re:    GateGuard, Inc. v. Goldmont Realty Corp., et al.
                 Case No.: 1:20-cv-01609-AJN-GWG

Dear Judge Gorenstein:

       I represent Plaintiff GateGuard, Inc. and write seeking adjournment of the settlement
conference in the subject case (currently scheduled for February 18, 2021) (see ECF No. 30).
The purpose of this request is to enable the parties sufficient time to complete the exchange of
settlement proposals.

       Pursuant to Section 8 of the Court’s Standing Order for Settlement Conferences, I have
conferred with opposing counsel and seek to reschedule the referenced conference to March 11,
2021 at 2:30 p.m. Chambers has confirmed the Court’s availability for this time. Counsel for
Defendants consent to this request.

                                                        Respectfully submitted,
                                                        By: /s/ Ariel Reinitz
                                                        Ariel Reinitz

cc:       Counsel of Record (via ECF)
                         Conference adjourned to March 11, 2021 at 2:30 p.m. Submissions due March 5, 2021.

                         So Ordered.




                          February 12, 2021


  ATLANTA | AUSTIN | BOSTON | CHARLOTTE | CHICAGO | CINCINNATI | CLEVELAND | COLUMBUS | DALLAS
      DENVER | DETROIT | HOUSTON | LONDON | LOS ANGELES | MIAMI | NAPLES | NEW YORK | PALO ALTO
                  PHILADELPHIA | PRINCETON | SALT LAKE CITY | SEATTLE | WASHINGTON D.C.
